DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance Withdrawn
Due to the information disclosure statement (IDS) submitted on 10/25/2022, the Notice of Allowance of the last Office action is hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganacim et al.  (“Output power feedforward technique applied to a high power factor rectifier with high frequency transformer” – IEEE. 2013) in view of Carletti et al. (US 8,503,205).
Ganacim et al. disclose a control circuit for a power factor correction (PFC) circuit (figure 2), the control circuit comprising: a multiplier (A*B/C2) having first, second, and third multiplier inputs and a multiplier output; an adder (Iref+/-Ei) having first and second inputs and an output, the first input of the adder is coupled to the multiplier output; a root mean square calculation circuit (Virms) configured to determine a square of a root mean square (rms) of an input sinusoidal voltage (Vi), the RMS calculation circuit having an output coupled to the second multiplier input (C); and an input voltage calculation circuit (Kvi, |Vi|) configured to determine an input sinusoidal voltage (|Vi|), the input voltage square calculation circuit having an output coupled to the third multiplier input (B).
However, Ganacim et al. do not disclose the input voltage square calculation circuit configured to determine a square of the input sinusoidal voltage.
Carletti et al. teach (col. 4 lines 66-67 & col. 5 lines 1-14) a control circuit for a power factor correction circuit, comprising: a control circuit (70) that drives a switching arrangement (50) such that the moving average of the input current I40 of the DC/DC converter (40) has a waveform that corresponds to the waveform of the input power PIN of the PFC (20). In general, the control circuit (70) is configured to drive the switching arrangement (50), by providing the at least one drive signal SD, such that the drive signal SD is dependent on a reference signal SREF, where the reference signal SREF has a frequency that is dependent on the frequency of the AC input voltage. Thus, when the input voltage VIN is a sine wave voltage, the reference signal SREF is a squared sine signal. The reference signal SREF is derived from the input voltage VIN or the input current IIN of the PFC (20), so that the waveform of the reference signal SREF is in phase with the waveform of the input power PIN of the PFC in order to provide an AC/DC power converter circuit with a PFC and a DC/DC converter in which the size of the DC link capacitor can be reduced without degrading the power conversion efficiency and without increasing ripples of a DC voltage at the output of the DC/DC converter.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Ganacim et al. to include an input voltage square calculation circuit configured to determine a square of the input sinusoidal voltage as taught by Carletti et al. in order to provide an AC/DC power converter circuit with a PFC and a DC/DC converter in which the size of the DC link capacitor can be reduced without degrading the power conversion efficiency and without increasing ripples of a DC voltage at the output of the DC/DC converter.
Claim 6; the multiplier is configured to multiply a signal on its first input by the output of the input voltage square calculation circuit and to divide by the output of the RMS calculation circuit; i.e. see figure 3: AB/C (RMS).

Allowable Subject Matter
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-5; prior art fails to disclose or fairly suggest, inter alia, a sample-and-hold output, of a sample and hold, coupled to the second input of the adder.
Claim 7; prior art fails to disclose or fairly suggest, inter alia, control circuit further includes: a second adder having first and second inputs, the first input of the second adder configured to couple to a reference voltage, and the second input of the second adder adapted to be coupled to an output of the PFC correction circuit, the second adder having an output; and a transconductance amplifier having an input and an output, the input of the transconductance amplifier coupled to the output of the second adder, and the output of the transconductance amplifier coupled to the first multiplier input.
Claims 8-13; prior art fails to disclose or fairly suggest, inter alia, a control circuit comprising: a first input of the adder is coupled to the multiplier output; a RMS calculation circuit having an output coupled to the second multiplier input a first sample-and-hold having an output; a second sample-and-hold having an output; and a divider having a first input coupled to the output of the first sample-and-hold and a second input coupled to the output of the second sample-and-hold, the divider having an output coupled to the second input of the adder.
Claims 14-20; prior art fails to disclose or fairly suggest, inter alia, a control circuit comprising: a multiplier configured to divide the second multiplier input by the first multiplier input; an adder having first and second inputs and an output, the first input of the adder is coupled to the multiplier output; a root mean square calculation circuit having an output coupled to the first multiplier input; and a first sample-and-hold having an output coupled to the second multiplier input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/           Primary Examiner, Art Unit 2896                             12/01/2022